UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4968



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


REGGIE LAMAR KELLEY, a/k/a Lil Red,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:04-cr-00998-CMC-1)


Submitted: May 30, 2007                       Decided:   July 5, 2007


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Johnny E. Watson, Sr., WATSON LAW FIRM, Columbia, South Carolina,
for Appellant.   Christopher Todd Hagins, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Reggie Lamar Kelley appeals his conviction and 360-month

sentence following his guilty plea to possession of a firearm in

furtherance of a drug trafficking offense in violation of 18 U.S.C.

§ 924(c)(1) (2000).   Kelley timely appealed, claiming his plea was

unknowing   and   involuntary    and   that   he   was    denied   effective

assistance of counsel.      Kelley also claims the district court

improperly denied his motion to withdraw his guilty plea and that

his sentence is unreasonable.      The Government has moved to dismiss

the appeal on the grounds that Kelley validly waived his right to

appeal in his plea agreement.       We grant the motion to dismiss in

part, deny it in part, and affirm in part.

            A defendant may waive the right to appeal if that waiver

is knowing and intelligent.      See United States v. Blick, 408 F.3d

162, 169 (4th Cir. 2005).       Generally, if the district court fully

questions a defendant regarding the waiver of his right to appeal

during the Fed. R. Crim. P. 11 colloquy, the waiver is both valid

and enforceable.    See United States v. Johnson, 410 F.3d 137, 151

(4th Cir.), cert. denied, 126 S. Ct. 461 (2005).                   Whether a

defendant validly waived his right to appeal is a question of law

that we review de novo.   See Blick, 408 F.3d at 168.         Our review of

the record reveals that Kelley knowingly and voluntarily waived his

right to appeal his conviction and sentence.             We therefore grant




                                   - 2 -
the Government's motion to dismiss Kelley’s appeal to the extent it

challenges Kelley’s sentence.

             We conclude, however, that Kelley’s assertion that his

guilty plea was involuntary and that the district court erred by

refusing his request to withdraw it constitutes an exception to the

appellate waiver because it presents a “colorable” constitutional

claim.      See, e.g., United States v. Attar, 38 F.3d 727, 733 n.2

(4th Cir. 1994).         Accordingly, we deny the Government’s motion to

dismiss     as     to   this   claim.       Nevertheless,        while   we    possess

jurisdiction to consider this claim, we find it to be without

merit.      The record confirms that the district court conducted a

thorough Rule 11 hearing, ensuring that Kelley’s plea was knowing

and voluntary in all respects.             Kelley’s belated claim that he did

not understand the consequences of his plea is simply belied by the

record.

             In addition, Kelley’s appellate waiver does not preclude

our review of Kelley’s ineffective assistance of counsel claim, and

we   deny    the    motion     to    dismiss   as    to   that    claim,      as   well.

Ineffective        assistance       of   counsel    claims,      however,     are    not

generally cognizable on direct appeal unless ineffective assistance

“conclusively appears” on the record.                See United States v. James,

337 F.3d 387, 391 (4th Cir. 2003).                After reviewing the record, it

does not “conclusively appear” that Kelley’s attorney’s assistance

was ineffective. This claim is not cognizable on direct appeal and


                                          - 3 -
must   instead   be   asserted   in    an    appropriate   motion   for   post-

conviction relief.

           Accordingly, we grant the Government’s motion to dismiss

Kelley’s appeal of his sentence, deny the Government’s motion to

dismiss Kelley’s appeal as to his challenge to his guilty plea and

his claim that his trial attorney provided ineffective assistance,

and affirm as to these claims.              We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           DISMISSED IN PART;
                                                             AFFIRMED IN PART




                                      - 4 -